 



(POLARIS LOGO) [c22501c2250100.gif]   Exhibit 10.aa

 

         
Subject
       
 
  PERQUISITES — A2 and B1 and B2 Officer Early Retirement   Revised: 10/2007

 
 

     
Eligibility:
  Position of A2 or B1 and B2 level officer age 55 with10 years of service.
 
   
Medical Insurance
  Polaris will provide a fully insured medical insurance plan through the same
provider as an active Polaris employee for eligible retirees and spouses. Full
coverage is provided from age 55 to 64 then coverage coincides with Medicare B
for age 65+. Details are outlined in the summary plan documents.
 
   
Dental Insurance
  Dental insurance will be continued for the retiree and spouse under a fully
insured plan at the same coverage level and with the same provider as an active
Polaris employee.
 
   
Company Products
  Continued use of company products in accordance with the active officer
product program. This includes up to 6 products for B level officers and 12
products for A2 level officers, accompanied by clothing and accessories, subject
to the rules of the active officer product program. The Company will also
arrange for the use of a demo motorcycle from one of our dealers when requested
anywhere that Polaris has a Victory dealer.
 
   
Physical Exams
  Continued annual physicals at the Mayo Clinic for retired officer and spouse
in accordance with the active officer benefit. This is a taxable benefit and the
individual will receive a1099 form for tax filing purposes.
 
   
Stock Options
  Unvested outstanding stock options shall be forfeited on the effective date of
termination of employment. Exercise period for vested options is 36 months from
the effective date of termination of employment.
 
   
LTIP
  Prorated LTIP payout based on time worked during performance measurement
period payable at the end of the measurement period in accordance with normal
payment schedule.

